Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.138 Filed 12/29/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.
                                                        Case No. 19-20822
NATHANAL MICHAEL PACE,

                Defendant.
________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

       Before the court is Defendant Nathanal Michael Pace’s motion to suppress

evidence and all fruits of the search conducted pursuant to a state search warrant

issued for his mother’s Detroit home in which he had—and, according to investigators,

still—likely resided. (ECF No. 22.) Because there was a nearly three-month gap

between an upload of child pornography reported to police by Dropbox, Inc. and the

issuance of the search warrant for the residential address, Defendant argues that

officers did not do enough to corroborate the idea that Defendant still lived at the home.

(Id.) Therefore, Defendant contends, at the time the warrant was issued, there was not

sufficient particularized probable cause supporting a search of the home for child

pornography (Id.) Further, Defendant contends that the affidavit was so lacking that the

officers could not have, in good faith, relied on the warrant once it was issued. The

motion has been fully briefed, and a hearing was held on December 17, 2020. E.D.

Mich. L.R. 7.1(f)(2). The court will deny the motion.
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.139 Filed 12/29/20 Page 2 of 13




                                    I. BACKGROUND

       Defendant has been charged with the production, 18 U.S.C. 2251(a), distribution,

18 U.S.C. 2252A(a)(2), receipt 18 U.S.C. 2252A(a)(5)(B) and possession of child

pornography, 18 U.S.C. 2252A(a)(5)(B). (ECF No. 1.) The investigation was initiated

when Dropbox, Inc. tipped off state police that a user named “Nathan Pace” had

uploaded 36 videos and images of child sexually abusive material (“CSAM”) on

September 8, 2019. (ECF No. 22-1. PageID.99.) The account was linked to a specific IP

address as well as an email “nathenpace@gmail.com.” (Id. at 100.) The Gmail account

was, in turn, linked to a recovery email address: “pace@detroitdenby.org.” (Id.)

       On November 22, 2019, a “search warrant” was issued to AT&T for the owner of

the IP address. (Id.) AT&T responded that the address was assigned to an active

internet customer, since 2017, at the Bringard Street address in Detroit with “Aisha

Pace” listed as the name on the account. (Id.) A search of Michigan Secretary of State

records by investigating officers showed five people registered at the address, all with

the last name “Pace.” These included Aisha and Defendant Nathanal. (Id.) The affidavit

states that “[t]he query show[ed] Nathanal Pace still residing at this residence.” (Id.) The

investigating officer also concluded that Defendant likely produced some of the

uploaded CSAM himself because it was readily apparent that a young boy in some of

the videos/images was the child of one of Defendant’s Facebook friends. (Id. at 101.)

GPS metadata contained in one of the images showed it was created in the area near

the child’s home. (Id.)

       The investigating officer compiled this information into a five-page affidavit, and a

search warrant was issued on December 4, 2019. (ECF 22-1.) When officers executed



                                             2
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.140 Filed 12/29/20 Page 3 of 13




the warrant, Defendant was present at the residence. (ECF No. 24, PageID.111.)

During an interview, he admitted to both downloading and producing CSAM. (Id.)

Defendant further admitted that he had sexually assaulted two minors and made digital

recordings of it. (Id.) And he admitted to sexually touching a third minor. (Id.) During the

search, CSAM was found on Defendant’s smartphone. (Id.) CSAM was also found on

two Dropbox accounts controlled by Defendant, obtained pursuant to a separate

warrant. (Id.)

       Defendant now moves to suppress all evidence recovered and other fruits of the

home’s search. (See ECF No. 22.)

                                       II. STANDARD

       The Fourth Amendment prohibits judges from issuing search warrants unless the

requesting officer demonstrates probable cause. U.S. Const. amend. IV. “A police

officer has probable cause to conduct a search when the facts available to [the officer]

would warrant a person of reasonable caution in the belief that contraband or evidence

of a crime is present.” Florida v. Harris, 568 U.S. 237, 243 (2013) (alterations and

internal quotation marks omitted). “Probable cause deals with probabilities and depends

on the totality of the circumstances.” D.C. v. Wesby, 138 S. Ct. 577, 586 (2018) (internal

quotation marks omitted). Therefore, “[p]robable cause is not a high bar” and “is a fluid

concept that is not readily, or even usefully, reduced to a neat set of legal rules.” Id.

(internal quotation marks omitted).

       Probable cause “requires only a probability or substantial chance of criminal

activity, not an actual showing of such activity.” Id. (citation omitted). In determining

probability, officers and magistrates may rely on “common-sense conclusions about



                                              3
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.141 Filed 12/29/20 Page 4 of 13




human behavior.” Id. at 587 (citation omitted); see also United States v. Allen, 211 F.3d

970, 975 (6th Cir. 2000) (en banc) (“Affidavits are not required to use magic words, nor

does what is obvious in context need to be spelled out . . . .”). Moreover, judges are not

permitted to engage in “an excessively technical dissection” of the record when

determining probable cause. Wesby, 138 S.Ct. at 588 (internal quotation marks omitted)

(reversing the Court of Appeals for examining a case this way). Facts must be

considered together, not apart, since “the whole is often greater than the sum of its

parts.” Id. Finally, probable cause “does not require officers to rule out a suspect's

innocent explanation for suspicious facts.” Id. Instead, “the relevant inquiry is not

whether particular conduct is ‘innocent’ or ‘guilty,’ but the degree of suspicion that

attaches to particular types of noncriminal acts.” Id. (quoting Illinois v. Gates, 462 U.S.

213, 244 n.13 (1983)).

       The court reviewing a warrant does not write on a blank slate. A judicial officer

who issues a warrant “should be paid great deference.” Gates, 462 U.S. at 236 (internal

quotation marks omitted). The reviewing court is not permitted to attempt a de novo

review of probable cause; the issuing judge’s decision should be left undisturbed if there

was a “substantial basis” for the probable-cause finding. Id. at 238–39; United States v.

King, 227 F.3d 732, 739 (6th Cir. 2000). In service of this standard, an “affidavit is

judged on the adequacy of what it does contain, not on what it lacks, or on what a critic

might say should have been added.” Allen, 211 F.3d at 975.

       “The unique challenges of child-pornography crimes demand a practical

approach to the probable-cause question.” United States v. Tagg, 886 F.3d 579, 586

(6th Cir. 2018). While generally the Fourth Amendment’s nexus requirement is not



                                              4
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.142 Filed 12/29/20 Page 5 of 13




satisfied by “[p]robable cause to believe a person committed a crime” without “some

independent evidence linking the residence to the crime,” the Sixth Circuit has held that

“a nexus exists when law enforcement connects the IP address used to access a

website to the physical location identified by the warrant.” Id. (citations omitted).

                                      III. DISCUSSION

       Defendant argues that probable cause for the issuance of the warrant did not

exist because an insufficient nexus linked the Bringard Street home to Defendant. He

argues that the affidavit did not demonstrate a sufficient link because the passage of

time—nearly three months—meant the information associating him with the address

had become stale by the time the warrant was issued (ECF No. 22, PageID.93-94).

Defendant argues that because he was only 24 years old, it should have been assumed

that he was more transient than someone who was older and more established. (ECF

No. 25, PageID.133-34.) Therefore, he argues that Secretary of State driver’s license

records alone were insufficient to corroborate the supposition that Defendant still

resided at the Bringard Street residence. (Id.) Finally, Defendant argues that the good

faith exception should not prevent suppression because “any reasonably well-trained

officer . . . would know he . . . should investigate and verify that the suspect currently

lives at or at least frequents the target residence.” (Id. at 136.)

       The government responds that the affidavit relied on five pieces of evidence to

conclude that Defendant was likely responsible for the upload of child pornography and

that he still lived at the home on Bringard Street, presenting probable cause to search

the residence:




                                               5
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.143 Filed 12/29/20 Page 6 of 13




       1) Dropbox, Inc. reported an upload of approximately 36 videos and images of
          child pornography on September 8, 2019 from nathenpace@gmail.com from
          an AT&T IP address.
       2) The specific IP address that was provided resolved to “Aisha Pace” at the
          Bringard residence.
       3) the Dropbox account that uploaded the contraband also resolved to “nathanial
          pace.”
       4) The Secretary of State database indicated that Defendant lived at the
          Bringard street residence.
       5) A careful review of the material showed that Pace likely produced the sexually
          explicit material with a friend’s child. (ECF No. 24, PageID.114.)

Citing the factors laid out in States v. Frechette, 583 F.3d 374, 378 (6th Cir. 2009), the

government argues that in the context of child pornography, the delay between the

upload of child pornography and the warrant’s issuance did not render the facts stale

mainly because of the very nature of child pornography. (ECF No. 24, PageID.116-18.)

The government notes that traces of child pornography, even if deleted, were likely still

to exist on any electronic devices once possessed by the Defendant that were left in the

home. (Id.) Alternatively, since the executing agents relied on a valid search warrant,

the government argues that the good faith exception should apply because any

misconduct possibly detected within the facts of this investigation was not “sufficiently

deliberate that exclusion can meaningfully deter it.” (Id. at 121.)

                                  A. Staleness Factors

       While it is true that “stale information cannot be used in a probable cause

determination,” the Sixth Circuit has held that the same time limitations that apply to

more fleeting crimes do not control in cases of child pornography and it has laid out four

factors to be considered when determining staleness:

              (1) the character of the crime (chance encounter in the night or
              regenerating conspiracy?),
              (2) the criminal (nomadic or entrenched?),



                                              6
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.144 Filed 12/29/20 Page 7 of 13




              (3) the thing to be seized (perishable and easily transferrable or of
              enduring utility to its holder?), and
              (4) the place to be searched (mere criminal forum of convenience or
              secure operational base?).

United States v. Frechette, 583 F.3d 374, 377–78 (6th Cir. 2009) (holding that a

warrant, based on a child pornography website subscription purchased sixteen months

earlier, was not stale because evidence of the contraband was still likely to exist on his

electronics) (emphasis added). Applying the Frechette factors to the present case, it

becomes apparent that the information in the probable cause affidavit was not stale.

       In Frechette, the Sixth Circuit made clear that “child pornography is not a fleeting

crime” and “evidence of child pornography downloading often remains on a computer

for lengthy periods of time.” Id. While it is true, as Defendant contends, that all the

CSAM was uploaded to Dropbox in one day, the files described in the affidavit also

showed that Defendant was most likely personally involved in the creation of at least

some of the material. (See ECF No. 22-1, PageID.100-01.) And the investigating officer

was able to corroborate the identity of the one young male in many of the videos and

images as the child of Defendant’s Facebook friend. (Id.) He was even able to almost

pinpoint the location of the images—an area very near the child’s home—using GPS

metadata embedded in the image. (Id.) The number of videos/images and the fact that

two different young boys were separately depicted made it extremely likely that

Defendant had engaged in the production of CSAM on multiple occasions, rendering

less singular the seemingly isolated single day of the Dropbox upload.

       Defendant argues, relying only on his counsel’s personal observations and

without citation to authority, that the “nature of the criminal” here, a 24-year-old young

man ostensibly residing at his mother’s house, was more likely, in fact, to have been

                                              7
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.145 Filed 12/29/20 Page 8 of 13




more “nomadic” than criminals in other child pornography cases, and therefore less

likely to currently reside at the address in question. 1 (See ECF No. 22, PageID.92.)

Defendant argues that a one-time upload of CSAM from his mother’s house,

corroborated by current state driver’s license records indicating he “still” lived there (as

the affidavit recited) is insufficient to show he likely resided at that location three months

later. (See ECF No. 25, PageID.133 (suggesting that investigators should have

surveilled the house or relied on additional databases to corroborate his location).) But

Defendant cites no case law indicating that current Secretary of State records are

insufficient to corroborate a defendant’s location that was also established by IP

address, a Dropbox Account in Defendant’s real name, and a personal email account.

       Furthermore, even if Defendant was somewhat “nomadic” and spent time at

other residences, there was nonetheless a probability that electronic devices he used at

his mother’s house might still contain traces of the CSAM. After all, the records provided

by AT&T and included in the affidavit show that the same internet subscription that was

active at the time of the Dropbox upload was still active at the home at the time the

warrant was issued, indicating that at least some of the same electronic internet

connected devices were still present in the home.




1 The court is actually quite skeptical of Defendant’s contention that the Defendant’s age
makes him more likely nomadic. In fact, it appears that millennials in the U.S. are more
likely to live at home with their parents than any recent generation and living at home is
now the most common living arrangement for males in Defendant’s age group. See
Richard Fray, For First Time in Modern Era, Living With Parents Edges Out Other Living
Arrangements for 18- to 34-Year-Olds, Pew Research Center, (May 24, 2016),
https://www.pewsocialtrends.org/2016/05/24/for-first-time-in-modern-era-living-with-
parents-edges-out-other-living-arrangements-for-18-to-34-year-olds/ (“For men ages 18
to 34, living at home with mom and/or dad has been the dominant living arrangement
since 2009”) (last visited 12/28/2020).
                                              8
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.146 Filed 12/29/20 Page 9 of 13




       In Frechette, the Sixth Circuit notes that “images of child pornography can have

an infinite life span.” Id. at 379. So, “[u]like cases involving narcotics that are bought,

sold, or used, digital images of child pornography can be easily duplicated and kept

indefinitely even if they are sold or traded.” Id. So in the present case, this factor clearly

weighs against staleness, especially considering that the evidence suggested that

Defendant was actively involved in the production of CSAM himself.

       Finally, the place to be searched also suggests the information in the affidavit

was not stale at the time of the warrant’s issuance. If nothing else, the driver’s license

residency records and IP location suggests that Defendant had at one time recently

resided at the Bringard Street residence. Because “’child pornography is generally

carried out in the secrecy of the home and over a long period,” a residence is usually a

child pornographer’s “secure operational base.” Id (quotations omitted).

       Weighing all these factors together, the court concludes that the evidence in the

affidavit was not stale at the time of the warrant’s issuance. See Wesby, 138 S.Ct. at

588. Moreover, even if it were true that the officers could have done more to further

corroborate the contents of the affidavit, it is not the role of this court to “say [what]

should [or could] have been added.” See Allen, 211 F.3d at 975. Here, the court finds

sufficient corroboration, and that the facts supporting the affidavit were not stale.

                                 B. Good Faith Exception

       The parties also disagree on whether the “good faith” exception would apply to

the officer’s reliance on the warrant. Evidence seized without probable cause violates

the Fourth Amendment and may be suppressed by the reviewing court. “When evidence

is obtained in violation of the Fourth Amendment, the judicially developed exclusionary



                                               9
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.147 Filed 12/29/20 Page 10 of 13




rule usually precludes its use in criminal proceeding against the victim of the illegal

search and seizure.” United States v. Carpenter, 360 F.3d 591, 595 (6th Cir. 2004)

(quoting Illinois v. Krull, 480 U.S. 340, 347 (1987)). However, “[t]he fact that a Fourth

Amendment violation occurred ... does not necessarily mean that the exclusionary rule

applies.” Herring v. United States, 129 S.Ct. 695, 700 (2009). Even if a reviewing court

concludes that a warrant lacked probable cause, courts should not suppress “evidence

obtained in objectively reasonable reliance on a subsequently invalidated search

warrant.” Carpenter, 360 F.3d at 595 (quoting United States v. Leon, 468 U.S. 897, 922

(1984)).

       The “good-faith inquiry is confined to the objectively ascertainable question

whether a reasonably well trained officer would have known that the search was illegal

despite the magistrate's authorization.” United States v. Higgins, 557 F.3d 381, 391 (6th

Cir.2009) (quoting Leon, 468 U.S. at 922–23 n.23). Pursuant to Leon, the Sixth Circuit

has ruled that the good-faith exception will not apply “where the affidavit was so lacking

in indicia of probable cause as to render official belief in its existence entirely

unreasonable [or] where the warrant application was supported by [nothing] more than a

“bare bones” affidavit.” United States v. Washington, 380 F.3d 236, 241 (6th Cir. 2004).

       As discussed above, the court finds that the relevant search warrant was valid

and supported by probable cause. Assuming that the court had found the warrant to be

stale, the court would nonetheless deny the motion to suppress under the Leon good

faith exception. Defendant argues that the good faith exception is inapplicable because

indicia of probable cause were so lacking in the present case that the officer’s reliance

on the warrant was not objectively reasonable. (ECF No. 22, PageID.95.) As the Sixth



                                              10
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.148 Filed 12/29/20 Page 11 of 13




Circuit has previously explained, “a bare-bones affidavit is a conclusory affidavit, one

that asserts only the affiant's belief that probable cause existed.” United States v. White,

874 F.3d 490, 496 (6th Cir. 2017) (citations and quotations omitted). Such a deficient

affidavit “provides nothing more than a mere guess that contraband or evidence of a

crime would be found, either completely devoid of facts to support the affiant's judgment

that probable cause exists, or so vague as to be conclusory or meaningless.” Id.

(citations and quotations omitted).

       An affidavit is not bare bones if “although falling short of the probable-cause

standard, it contains ‘a minimally sufficient nexus between the illegal activity and the

place to be searched.’” Id. at 496-97 (quoting Carpenter, 360 F.3d at 596). “If the

reviewing court is ‘able to identify in the averring officer's affidavit some connection,

regardless of how remote it may have been’—'some modicum of evidence, however

slight’—'between the criminal activity at issue and the place to be searched,’ then the

affidavit is not bare bones and official reliance on it is reasonable.” Id. (quoting United

States v. Laughton, 409 F.3d 744, 749-50 (6th Cir. 2005)). It is only when a law

enforcement official operates in “deliberate, reckless, or grossly negligent disregard for

Fourth Amendment rights” will the “heavy toll” of suppression “pay its way.” Davis v.

United States, 564 U.S. 229, 237–38 (2011) (quotations omitted).

       Defendant’s briefing provides only a cursory argument for why the good faith

exception should not apply to the officer’s reliance on the warrant here. He argues that

“any reasonably well trained officer. . . would know he. . . should investigate and verify

that the suspect currently lives at or at least frequents the target residence. This is

common sense; investigation 101.” (ECF No. 25, PageID.136.) In effect, Defendant



                                             11
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.149 Filed 12/29/20 Page 12 of 13




merely restates his argument that the warrant lacked probable cause to be issued, but

he fails to directly address how the five specific factual bases presented in the affidavit

do not, at minimum, represent “some modicum of evidence, however slight” between

“the criminal activity at issue and the place to be searched.” Laughton, 409 F.3d at 749-

50 (6th Cir. 2005).

       The affidavit, as issued, properly linked the IP address assigned to the residence

to Defendant because the Dropbox account containing the CSAM and associated email

address were both in Defendant’s name. (ECF No. 22-2, PageID.99-100.) The officers’

attempt to corroborate this information by checking current Michigan Secretary of State

driver’s license records showing that Defendant “still” lived at the address, (Id.), was

sufficient to show the officers acted in good faith. The affidavit is indicative of a rational

and thorough investigation, and goes far beyond establishing a “minimally sufficient

nexus between the illegal activity and the place to be searched.” It is therefore is not

“bare bones.” See Carpenter, 360 F.3d at 596. So even if the affidavit’s facts were

deemed stale, and failed to establish probable cause, the good faith exception applies

and the fruits of the search should not be suppressed.

                                     IV. CONCLUSION

       The court finds that the affidavit is sufficient to establish probable cause, and

even if it not, the good faith exception applies, given the officer’s reasonable reliance on

a search warrant that presented far more than a bare- bones recital. Therefore,

evidence recovered as a result of the search cannot be suppressed. For these reasons,

and as further stated on the record during the December 17, 2020 hearing,




                                              12
Case 3:19-cr-20822-RHC-APP ECF No. 26, PageID.150 Filed 12/29/20 Page 13 of 13




            IT IS ORDERED that Defendant’s “Motion to Suppress Evidence of Search

Warrant” (ECF No. 22) is DENIED.

                                                                                      s/Robert H. Cleland              /
                                                                                      ROBERT H. CLELAND
                                                                                      UNITED STATES DISTRICT JUDGE
Dated: December 29, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 29, 2020, by electronic and/or ordinary mail.

                                                                                       s/Lisa Wagner                   /
                                                                                       Case Manager and Deputy Clerk
                                                                                       (810) 292-6522



S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\19-20822.PACE.Motion.to.supress.AAB.RHC.2.docx




                                                                             13
